Citation Nr: 9904204	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  94-17 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for chronic low back 
strain with early sacroiliac arthritis and 
psychophysiological musculoskeletal reaction, currently 
evaluated as 40 percent disabling, to include the issue of 
entitlement to an extraschedular rating under 38 C.F.R. § 
3.321 (1998).


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
April 1962.

The issue on appeal arises from a September 1992 rating 
decision entered by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, with 
which the veteran disagreed in August 1993.  A statement of 
the case was issued in September 1993, and a hearing at which 
the veteran testified was conducted at the RO in October 
1993.  Later that day, the veteran submitted a substantive 
appeal, and following additional development of the record, 
supplemental statements of the case were issued in February 
1994. 

On September 11, 1996, a hearing was held in Washington, 
D.C., before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1998).  

In November 1996, the Board remanded the veteran's claim for 
additional development.  In supplemental statements of the 
case dated in June 1997 and June 1998, the RO confirmed the 
40 percent rating for chronic low back strain with early 
sacroiliac arthritis and psychophysiological musculoskeletal 
reaction.

As noted in the prior Board remand, in addition to the issue 
set forth on the front page of this decision, a claim 
concerning service connection for residuals of a left leg 
fracture was also developed on appeal.  At the hearing 
conducted by the undersigned, the veteran noted that his left 
leg fracture occurred many years post service, and that he 
was not claiming service connection for this condition.  
Rather, he noted that the leg pain he was referring to was a 
manifestation of his service connected back disability.  It 
was explained to him that any leg manifestations resulting 
from the back disability would be considered in connection 
with his claim for an increased rating for service connected 
back disability.  In summary, the veteran has withdrawn his 
claim concerning service connection for residuals of a left 
leg fracture.  

The issue of entitlement to an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1998) 
will be addressed in the REMAND portion of this decision.


FINDING OF FACT

The veteran's service-connected chronic low back strain with 
early sacroiliac arthritis and psychophysiological 
musculoskeletal reaction is productive of disability 
equivalent to no greater than severe intervertebral disc 
syndrome or severe lumbosacral strain; ankylosis of the low 
back is not demonstrated functionally or objectively.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
chronic low back strain with early sacroiliac arthritis and 
psychophysiological musculoskeletal reaction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, 4.126, 
Diagnostic Codes 5289, 5293, 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect, in part, that the veteran 
sought treatment for low back pain in 1961.  

By an August 1966 rating decision, the veteran was granted 
service connection for sacroiliac strain and assigned a 10 
percent rating effective from May 1966.  

By a January 1974 rating action, the RO assigned a 40 percent 
rating for the veteran's service-connected back disability, 
effective from September 1974.  .

In July 1992, the veteran filed a written statement, in which 
he sought, in part, an increase in the rating for his back 
disability.  The veteran indicated that medical evidence 
could be obtained from the VA outpatient clinic in Winston-
Salem, North Carolina.  

In August 1992, medical records from the Winston-Salem VA 
outpatient clinic were associated with the claims file.  
These records reflect, in pertinent part, that in February 
1991, the veteran's symptoms had improved to the point to 
where he had returned to his prior condition.  He stated that 
numbness was practically gone from his left leg.  Upon 
examination, the veteran had some weakness in dorsiflexion on 
the left, but this was much improved.  His reflexes were 
hypoactive but present.  The veteran's lumbar radiculopathy 
was assessed as being improved.  In August 1991, it was noted 
that the veteran's low back was giving him some discomfort.  
He worked as a window clerk for the post office.  The veteran 
took medicine and vitamins.  In July 1992, the veteran sought 
outpatient treatment after complaining of continued "bad 
days" with his back.  The veteran was doing stand-up window 
work at the post office, and this was better than lifting.  
He had a good friend who helped him on some bad days.  Upon 
examination, it was noted that the veteran exhibited slight 
pain with getting up from a chair.  

In August 1992, medical records from Danville Orthopedic 
Clinic in Danville, North Carolina were associated with the 
claims file.  These records reflect, in pertinent part, that 
in August 1992, the veteran reported back pain, specifically 
when he attempted to flex his left knee, which had recently 
undergone surgery due to an accident in July 1992.  
Apparently the veteran had broken his left tibia when his 
tractor started to turn over, and he had instinctively put 
his leg out to brace for the fall.
  
By a September 1992 rating decision, the RO, in pertinent 
part, confirmed the 40 percent rating for chronic low back 
strain with early sacroiliac arthritis and 
psychophysiological musculoskeletal reaction.  

In his August 1993 notice of disagreement, the veteran 
reported that the tractor accident had made his back 
condition worse, by jamming his lumbar spine area.  He had a 
severe limp and could not lift with his legs or back.  As a 
result, the veteran claimed that he was very limited in his 
activities.  

The veteran testified before a local hearing officer in 
October 1993.  He complained of severe pain at night and 
muscle spasms in his left leg, with numbness radiating down 
into his big left toe.  This had constantly getting worse; 
the veteran said that he began to experience total numbness 
for the prior two years.  He had been seen by an orthopedist 
and neurosurgeon.  These physicians were able to get the 
feeling back into his leg, although the veteran reasserted 
that his condition had worsened.  The veteran said that his 
left leg had been a continuous problem ever since a back 
injury in service.  He claimed that the leg was weak and that 
he would stumble and fall "a whole lot."  He had to use a 
cane and wear a back brace.  The veteran could not drive with 
the back brace on.  The veteran also used a pelvic traction 
unit which he had on his bed at home.  The veteran also had a 
whirlpool that he used because of this condition.  The 
veteran could not remember sleeping through a night and he 
had problems getting up and down all night.  His condition 
was worse at night than in the daytime.  The veteran would 
fall asleep and the pain would wake him up.  Some nights he 
would have a little trouble going to sleep.  The veteran was 
taking Valium, Tylenol, Darvocet and arthritis medication.  
The veteran had to take Tylenol III wen the pain became 
extreme. 

As part of his treatment, the veteran would ride a stationary 
bicycle on a daily basis for about 10 minutes.  He saw a VA 
physician every six months unless he had a "real bad flare-
up," upon which he would come in more often.  The veteran 
could not do much walking on uneven surfaces, and he had to 
hold on to something while climbing stairs.  He could not 
hold his grandchildren, and he could not lift anything else.  
The veteran took an early retirement from his job.  The 
veteran reported that he had had trouble with prolonged 
sitting and standing.  He could not pursue a job in which he 
had to sit, nor could the veteran play any sports.  The 
veteran's ability to perform household chores was very 
limited: while he could use a riding lawn mower, he could not 
push things.  He used canes if he did a lot of walking.  

The veteran testified that his back disability was a factor 
in his switching jobs from the post office to work in a real 
estate firm.  The veteran had been in a sort of protective 
category in his work at the post office; he worked as a 
window clerk and distributed mail.  When he took his early 
retirement, the veteran could not do the work anymore, and he 
did not want to lose his protected status.  He had used all 
his sick leave and annual leave, which cost him quite a bit.  
The veteran did state that his retirement was due to 
longevity rather than disability.  

The veteran submitted a number of documents during his 
hearing.  These primarily consisted of physical therapy notes 
from Danville Orthopedic and Athletic Rehabilitation, Inc., 
in Danville, Virginia.  These records reflect that in August 
1992, the veteran reported subjective improvement in his low 
back condition.  In the course of his physical therapy, it 
was noted that the veteran attempted straight leg raises and 
heels slides and could not tolerate any exercise in the 
supine position, stating that it hurt his back tremendously.  
Subsequently in August 1992, the veteran reported that his 
low back was feeling better, although later that month he 
continued to complain of, in part, back discomfort on the 
left side.  The veteran continued his physical therapy 
sessions through October 1992.

In his October 1993 substantive appeal, the veteran asserted 
that his back condition had worsened over the years, due to 
an increase in arthritis as well as numbness in his left leg.  
He argued that his recent accident had made his back 
condition worse, and that he was unable to lift with his legs 
or back.  He suffered severe cramps in his left leg at night 
which required Quinine, furnished by the VA for years.  

The veteran underwent a neurological examination for VA 
purposes in December 1993.  The veteran complained of low 
back pain which was centered at the left sacroiliac area and 
radiated down the left buttock, left lateral leg, and into 
the dorsum of the left foot.  He stated that he had had 
progressive back pain with weakness and numbness in his leg, 
mediated to a degree by conservative physical therapy.  The 
fracture of his left tibia had compounded his difficulty 
considerably.  Sitting or standing for any length of time 
aggravated his pain.  His left leg gave way frequently, and 
he had weakness picking up his foot and numbness in his great 
toe. 

Upon examination, the veteran had absent ankle jerks 
bilaterally.  There was 4/5 weakness of the proximal left 
lower extremity.  The veteran had a 4/5 weakness of 
dorsiflexion of the foot and great toe on the left and also 
of extension and flexion of the left leg.  Sensory 
examination revealed a loss of pinprick, light touch and 
vibratory sensibility on the left, consistent with an L5-S1 
segmental neuropathy.  An X-ray of the lumbosacral spine 
revealed evidence of early spondylosis involving the lumbar 
vertebrae.  The lumbosacral spine was otherwise essentially 
unremarkable.  The veteran was diagnosed as having lumbar 
strain with chronic low back pain and L5-S1 radiculopathy, 
and status post L4-5 facet rhizotomy for pain.    

The veteran also underwent an orthopedic examination for VA 
purposes.  Range of motion of the lumbosacral spine was 
entirely normal and straight leg raising was negative.  Deep 
tendon reflexes in both knees/ankles were normal bilaterally.  
Strength in the left leg was diminished, but the examiner 
could not tell if it were diminished secondary to lack of 
effort put forth or due to an underlying problem.  The 
veteran had 5 minus/5 strength in knee flexors and extensors, 
as well as hip flexors.  Strength everywhere else in the left 
leg was normal.  Strength in the right leg was normal, and 
there was a well-healed surgical scar of the left knee.  The 
examiner noted subsequently in his report that the veteran 
demonstrated a lack of complete strength in the lower left 
extremity, even though deep tendon reflexes were entirely 
normal.  The examiner noted that the veteran's feelings of 
diminished strength may have in fact been secondary to his 
tibial plateau fracture.  

In February 1994, additional VA records were associated with 
the claims file.  These records reflect, in part, that in 
July 1993, the veteran reported continued problems with his 
left knee, and that he had been told not to lift anything 
with his back.  Therefore, the veteran was trying not to do 
any lifting.   

By a February 1994 rating decision, the RO, in pertinent 
part, confirmed the 40 percent rating for the veteran's 
service-connected low back disability.

In a February 1994 letter, the veteran wrote about how 
medical evidence was being "ignored and twisted" in his 
case.  He asserted that his absent ankle jerks, decreased 
muscle strength and loss of sensation in the leg were caused 
by his back condition.  He reported a burning sensation from 
the hip area down the nerve through the thigh area into the 
foot, above the knee.    

By a March 1994 rating decision, the RO, in pertinent part, 
confirmed the 40 percent rating for the veteran's service-
connected low back disability.

On September 11, 1996, the veteran testified in Washington, 
D.C., before the undersigned Board member.  The veteran 
testified that during his years working, he was doing 
"mostly standing."  He asserted that an L4 facet rhizotomy 
performed in 1974 may have accounted for the lack of muscle 
jerks and nerve spasms in his medical records.  The veteran 
reported having considerable trouble walking.  He had good 
days and bad days, though he did not have the continuous 
muscle spasms due to the surgery mentioned previously.  He 
was having considerable cramps in the back of his leg.  He 
had tried doing an insurance job, but he could not get in and 
out of the car or up and down porch steps because of his 
back.  He was currently doing real estate, though he was not 
doing well in this new field.  

The veteran asserted that since he was unable to lift with 
his legs following his 1990 accident, his back condition was 
made worse.  At the time of the hearing, he could not lift at 
all.  The veteran contended that his sciatic nerve had been 
disturbed, causing symptoms down his leg.  The level of back 
pain depended on what the veteran was doing.  If he were not 
doing anything, it was intermittent.  If he were lifting, it 
was constant.  His worst problems occurred at night; the 
veteran could not remember the last time he had had a full 
night's rest.  Rainy weather also adversely affected the 
veteran's back symptoms, as well as sitting for a prolonged 
period of time.  Sometimes it would take him a few minutes to 
get moving.  The veteran could not bend over and touch the 
floor.  The pain would awaken him at night.  The veteran was 
taking Valium, Tylenol 3 and Motrin.  

According to the veteran, a dull pain in his leg would begin 
in his back and radiate down through the buttock area, all 
the way down to his left big toe.  Several months before the 
hearing, the veteran had experienced a severe attack of leg 
pain, in which he could not lay down, sit down or do anything 
else.  He ended up simply laying on the floor.  The veteran 
also wore an electronic stimulator when he had exacerbations 
of his back symptoms, which also included constant numbness 
through the toe.  The veteran also reported intermittent 
weakness in his leg.  Sometimes he might get up, walk and 
then stumble.   

The veteran testified that he had worked at the post office 
for 26 years.  He had been a letter carrier and then a clerk.  
He took an early retirement in part because of his back.  No 
doctor had recommended taking the early retirement, but the 
veteran was afraid that he would use all of his sick leave.  
During the last two years of his post office work, the 
veteran was not losing much time at work because he had a job 
standing up at the window, as well as walking around and 
distributing mail for the carriers.  After leaving the post 
office, the veteran worked in insurance and was now 
attempting real estate.  The veteran's work as a real estate 
agent involved working half the time in an office and the 
other half of the time showing houses.  The veteran was not 
earning a living at this work, though he was putting in at 
least 20 hours a week.  The veteran worked out of his home.   

In November 1996, the Board remanded the veteran's claim for 
additional development.

In a November 1996 letter to the veteran, the RO sought 
information concerning health care treatment of the veteran's 
back disability since 1993.

In December 1996, additional medical records from the VA 
outpatient treatment clinic in Winston-Salem were associated 
with the claims file.  These records reflect that in January 
1994, the veteran reported that his back had been giving him 
more problems with radiating pain into the left great toe and 
foot.  Upon examination, the veteran limped on the left lower 
extremity.  In July 1994, the veteran sought treatment for 
his low back condition.  He reported pain radiating down to 
his left lower extremity.  Upon examination, straight leg 
raising was to 49 degrees on the left and 64 degrees on the 
right.  Backward flexion of the low back was to 20 degrees, 
right lateral flexion was to 35 degrees, left lateral flexion 
was to 32 degrees and forward flexion was to 80 degrees.  In 
December 1994, the veteran reported severe back pain, 
although he said that after taking a bath, the pain had gone 
away completely.  There had not been any severe pain since 
then.  The veteran had decided not to consider surgery as a 
result of the pain resolution.  The veteran did tend to fall 
more than previously due to some loss of control of his left 
lower extremity.  Upon examination, the veteran's extremities 
were normal.  He reported that his left knee was working 
fine.  He continued to have spasms in the posterior aspect of 
the left thigh, which tended to cause him to fall.  

These records also reflect that in July 1995, the veteran 
continued to have problems with his back.  It was noted upon 
examination that the veteran's extremities were obese.  In 
January 1996, the veteran continued to report episodes of 
very severe low back pain, and he needed a renewal of his 
Tylenol 3 prescription.  Upon examination, the veteran's 
extremities were noted to be normal.  In July 1996, the 
veteran sought outpatient treatment for chronic low back 
strain.  He reported that he had been on a diet for the prior 
6 months and had lost approximately 40 pounds of weight.  It 
was noted on examination that the veteran's extremities were 
normal.  

In December 1996, the veteran submitted a patient record 
sheet from Caswell Family Medical Center, which reflected 
that in August 1994, the veteran reported a history of 
chronic back pain which had been doing well until a few days 
before.  The veteran had lumbar pain with some radiation down 
his left leg.  Upon examination of the veteran's back, there 
was no deformity but there was tenderness to palpation in the 
mid lumbar area.  The veteran's lumbosacral pain was assessed 
to be acute.  Pain was again reported subsequently in August 
1993, and it was recommended that the veteran seek treatment 
at the VA.  

The veteran underwent a spine examination for VA purposes in 
February 1997.  The veteran reported that he had not worked 
much since May 1996.  He was presently on Valium, Tylenol III 
and Motrin, and he also rubbed a cream on his back for pain.  
Upon examination, the veteran could stand on his toes and 
heels and could also squat.  The veteran gave a history of 
radiculopathy down the left side and he had a 4/5 weakness in 
the left lower extremity as opposed to 5/5 on the right.  
There were postural abnormalities nor any fixed deformity.  
The musculature of the back was essentially within normal 
limits without spasm or atrophy.  Forward flexion was to 65 
degrees, backward extension was to 30 degrees, left lateral 
flexion was to 35 degrees, right lateral flexion was to 35 
degrees, rotation to the left was to 30 degrees, and rotation 
to the right was to 30 degrees.  There was no objective 
evidence of pain on motion.  

The examiner noted in his report that the veteran had stated 
that the weather and riding affected his back pain.  On a 
rainy, cold day such as the day of the examination, and after 
a road trip such as the veteran took, he felt to be at 
maximum disability.  However, the veteran did not have any 
degree of additional range of motion loss or ankylosis due to 
any weakened movement, excessive fatigability or 
incoordination.  His pain did not significantly limit his 
functional ability, according to the VA examiner.  During the 
examination, the veteran was considered to be in acute flare-
up, although he did not have any additional range of motion 
loss or ankylosis due to pain.  

An X-ray of the lumbosacral spine revealed no evidence of 
fracture or subluxation.  There was slightly increased 
overall narrowing at all disc space levels from L2-3 through 
L5-S1.  There were some anterior osteophytes.  The impression 
was modest diffuse degenerative changes of the mid and lower 
lumbar spine, with worsening in comparison with X-rays taken 
in December 1993.  

The veteran also underwent a neurological examination in 
February 1997.  He reported pain in his low back with 
radiation down the left leg into the foot, at times.  The 
pain was continual but the veteran had episodes of increasing 
severity aggravated by certain maneuvers.  Upon examination, 
the reflexes in the lower extremities were symmetrical and 
normal active.  There was a diminution of vibration at the 
left knee and ankle.  There was also 4/5 weakness of 
extension of the left leg.  The VA examiner recommended that 
the veteran undergo an MRI of his back.  

The veteran underwent an MRI of his lumbar spine in April 
1997.  This revealed multi-level spondylosis and an abnormal 
signal was seen at all lumbar levels, consistent with disc 
desiccation.  Diffuse disc bulges were noted at all lumbar 
levels.  There was also facet hypertrophy at multiple lumbar 
levels.  This was producing spinal stenosis throughout the 
lumbar spine.  Specifically, there was some moderate spinal 
stenosis at the L2-3 level.  There was severe spinal stenosis 
at the L3-4 and L4-5 levels.  There was mild spinal stenosis 
at the L5-S1.  The conclusion was mild to severe spinal 
stenosis at multiple levels throughout the lumbar spine 
secondary to diffuse disc bulges and facet disease.  

In a June 1997 supplemental statement of the case, the RO 
confirmed the 40 percent rating for low back strain with 
sacroiliac arthritis, degenerative disc disease and 
degenerative joint disease, psychophysiological 
musculoskeletal reaction.  

In a July 1997 letter, the veteran stated that as he 
explained to the VA examiner in February 1997, rainy weather 
and extended sitting periods often exacerbated his condition, 
but on that particular day neither the weather nor the drive 
seemed to bother his back or legs.  The veteran disagreed 
with the examiner's conclusion that he was at maximum 
disability during the examination.  The veteran reported that 
he had periods of relatively low pain, discomfort and lack of 
mobility, and other periods during which he would be unable 
to stand or sit, and had to endure unremitting pain.  It was 
the intermittent nature of the degenerative disc and joint 
disease that made it so difficult to deal with and had 
impaired the veteran's employability.  The veteran asserted 
that during his examination, a miscommunication occurred 
because at no time during the examination did he experience a 
flare-up or repeated joint use.  He was only in slight 
discomfort, not maximum disability.  The veteran insisted on 
having a new VA examination, this time during a flare-up or a 
period of maximum disability.  

In a September 1997 letter, the veteran asserted that 
advanced arthritis, degenerative disc disease, diffuse disc 
bulges and mild to severe stenosis at multiple levels 
throughout the spine was evidence that his condition was much 
worse than previously rated.  The veteran asserted that he 
would probably be a candidate for surgery or a wheelchair in 
the near future.  The veteran attached copies of weather 
reports indicating that the weather on the day of his 
February 1997 examination for VA purposes was sunny and cool.  
The veteran also submitted a copy of Hourly Precipitation 
Data in North Carolina from the National Oceanic and 
Atmospheric Administration which indicated that no rain fell 
in the Greensboro/Winston Salem area on the date of the 
examination.  

In April 1998, the veteran underwent another orthopedic 
examination for VA purposes.  He complained of constant 
lumbosacral pain radiating into the left lower extremity, 
associated with numbness in the left calf and foot, and 
stated that these symptoms were aggravated by bending, 
lifting, sitting and partially relieved by walking, hot tubs 
and/or medication.  The veteran denied bladder or bowel 
difficulty.  The veteran stated that he worked as a postal 
employee for 27 years, taking an early retirement due to his 
back disorder in 1993.  The veteran had not worked for the 
prior five years, except for a six-month period of employment 
as an insurance salesman in 1993.  

An examination revealed normal lumbar lordosis when standing 
without body lifts or spasm of paraspinal musculature.  There 
was a small healed incision, measuring approximately one 
centimeter in length over the left paraspinal musculature 
opposite the lumbosacral juncture (resulting from lumbar 
spine surgery in 1970).  The veteran had limited range of 
motion about the lumbodorsal spine (forward flexion to 60 
degrees, extension to 30 degrees, right and left lateral 
flexion to 30 degrees, and right and left trunk rotation to 
30 degrees).  Iliac crests were level.  Straight leg raising 
was possible to 90 degrees bilaterally when sitting.  Legs 
were equal in length without measured circumferential atrophy 
of the thigh or calf.  The deep tendon reflexes were 
hypoactive, but equal bilaterally at the knees and ankles.  
Extensor hallucis longus power was rated as normal.  There 
was hypoesthesia to light touch on the medial and lateral 
aspect of the left calf in the dorsum of the left foot with 
palpable peripheral pulses in both feet.  X-ray examination 
of the lumbosacral spine was not obtained.  The VA examiner's 
impression was that the veteran had osteoarthritis of the 
lumbosacral spine with spinal stenosis, L2/3, L3-4, L4-5, L5-
S1 level based on a MRI scan of the lumbosacral spine in 1997 
with left sided sciatica.  The examiner did not observe any 
weakened movement, excessive fatigability or incoordination 
of movement upon active movement of the lumbodorsal spine 
during the examination.  Finally, the examiner said he was 
unable to comment on the veteran's disability except at the 
time of the examination.  

The veteran also underwent a neurological examination for VA 
purposes in April 1998.  It was noted that the veteran 
complained of pain and numbness with a "pins and needles" 
sensation from his knee down, only on the left.  He had 
difficulty walking up stairs, as well as with raking and 
sweeping.  Constipation would aggravate his pain.  The 
veteran was currently taking Motrin, Tylenol and Valium. 

Upon examination, the veteran could stand on his toes and 
heels but would not jog and felt that he could not squat.  
Romberg was normal.  The quadriceps on the left were 
approximately 25 percent weaker than on the right and the 
anterior tibial on the left was 25 to 50 percent weaker.  The 
hamstrings were stout and quadriceps and anterior tibials on 
the right were normal.  There were no fasciculations and 
there was no atrophy.  The veteran could lift himself on the 
table while he was seated.  

Reflexes at the biceps, triceps and brachioradialis, knee and 
ankle were symmetric and active.  Babinski signs were not 
present.  Abdominal reflexes were brisk.  When attempting 
straight leg raising, the veteran could extend his knee about 
50 percent of normal.  Alternate motion was good.  
Superficial sensation was normal in four extremities.  The 
veteran was slow in interpreting figures in the left foot.  
Vibration was normal in four extremities and joint sense was 
normal in the feet.  The neurological examiner diagnosed the 
veteran as having backache with mild to moderate (25 to 50 
percent) weakness in the quadriceps and anterior tibial 
muscles on the left, but preserved sensation and reflexes, 
history of left knee surgery and obesity.

In a June 1998 supplemental statement of the case, the RO 
confirmed the 40 percent rating for low back strain with 
sacroiliac arthritis, degenerative disc disease and 
degenerative joint disease, psychophysiological 
musculoskeletal reaction.  
  
II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased evaluation is well-grounded if the claimant 
asserts that a condition for which service connection has 
been granted has worsened.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  In this case, the veteran has 
asserted that the symptoms of his chronic low back strain 
with early sacroiliac arthritis and psychophysiological 
musculoskeletal reaction are worse than currently evaluated, 
and he has thus stated a well-grounded claim. 
 
The VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that the duty to assist 
includes obtaining available records which are relevant to 
the claimant's appeal.  The duty to assist is neither 
optional nor discretionary.  Littke v. Derwinski, 1 
Vet.App. 90 (1990).  It may include providing the veteran 
with a medical examination to determine the nature and extent 
of his disability.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  The Department in this case has accorded the veteran 
several VA examinations and obtained medical records from the 
VA and private health care providers.  The veteran has also 
had two hearings conducted in relation to his claim.  The 
duty to assist has been satisfied.  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet.App. 
589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.   

Federal regulations further provide: 

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance.  It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like. 

38 C.F.R. § 4.40 (1998).  

As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: 

(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

(b)	More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

(c)	Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

(d)	Excess fatigability. 

(e)	Incoordination, impaired ability to 
execute skilled movements smoothly. 

(f)	Pain on movement, swelling, 
deformity or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.

For the purpose of rating disability from 
arthritis, the shoulder, elbow, wrist, 
hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal 
joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a 
parity with major joints.  The 
lumbosacral articulation and both 
sacroiliac joints are considered to be a 
group of minor joints, ratable on 
disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).  

In DeLuca v. Brown, the Court held that in evaluating a 
service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibits weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional range of motion loss due to 
any pain, weakened movement, excess fatigability or 
incoordination.  

The veteran's service-connected chronic low back strain with 
early sacroiliac arthritis and psychophysiological 
musculoskeletal reaction is rated under the provisions of 38 
C.F.R. Part 4 Diagnostic Code 5295.  Under this code, a 40 
percent rating may be assigned where there is listing of 
whole spine to opposite side; positive Goldthwaite's sign, 
loss of lateral motion, osteoarthritic changes, narrowing or 
irregularity of a joint space, muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position or abnormal mobility on forced motion.  As 
a 40 percent disability rating is the maximum allowable under 
this Diagnostic Code, the veteran is not entitled to an 
increased rating under Diagnostic Code 5295.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998). 

However, in light of neurological findings suggesting absent 
ankle jerks, consideration has also been given to rating the 
veteran under the provisions of 38 C.F.R. Part 4 Diagnostic 
Code 5293, concerning intervertebral disc syndrome.  Under 
this code, severe symptoms; recurring attacks, with 
intermittent relief are assigned a 40 percent evaluation.  
When pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief, a 60 percent rating may be assigned.  
This is the highest rating available under this Diagnostic 
Code.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

While the veteran was noted on his most recent neurological 
examination to have weak quadriceps, the examiner did not 
specifically conclude that this was a neurological finding 
related to the service-connected low back disability.  
Assuming for purposes of argument only that this finding is 
related to the service connected disability, there were no 
other indications of neurological symptoms relating to the 
veteran's low back disability during this examination.  At 
the most recent examinations, deep tendon reflexes were 
present and equal bilaterally.  While the spinal cord 
examiner in 1998 reported normal sensation, the spinal 
examiner that same year noted only some mild disturbance of 
sensation only.  Moreover, the examination in April 1998 of 
the spine revealed no evidence of muscle spasm.  There are 
periods of relief as noted by the veteran in his statement of 
July 1997.  Therein he reporteed that on the day of the VA 
examination in February 1997, neither the weather nor the 
drive bothered his back.  He indicated that he had periods of 
relatively low pain and other periods in which he had 
constant unremitting pain.  A disability resulting in little 
intermittent relief has not been demonstrated.  Therefore, a 
rating in excess of 40 percent is not warranted under 
Diagnostic Code 5293.   

The undersigned also has reviewed the veteran's claim to 
determine if a rating in excess of 40 percent may be granted 
under 38 C.F.R. Part 4 Diagnostic Code 5289, ankylosis of the 
lumbar spine.  Where there is favorable ankylosis, a 40 
percent rating is assigned.  Where ankylosis is unfavorable, 
a 50 percent rating is assigned.  However, review of the 
veteran's medical records indicates no ankylosis of his 
lumbar spine.

Consideration has been given to the application of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca to the veteran's claim for an 
increased rating.  The VA examiner in February 1997 
specifically concluded that the veteran did not have any 
degree of additional range of motion loss or ankylosis due to 
any weakened movement, excessive fatigability or 
incoordination, and further concluded that pain did not 
significantly limit the veteran's functional ability.  There 
was no additional range of motion loss or ankylosis due to 
pain noted.  These findings were essentially confirmed in 
April 1998 by another VA examiner, who noted no weakened 
movement, excessive fatigability or incoordination of 
movement upon active movement of the lumbodorsal spine.  In 
light of these specific findings, the Board finds that an 
additional disability rating for the veteran's service-
connected low back disability is not warranted under 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  See also DeLuca.   

Consideration has also been given to the fact that the 
veteran's service connected back disability includes 
psychophysiological musculoskeletal reaction.  The applicable 
criteria provide that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126.  In 
this case, there has been no recent diagnosis of 
psychophysiological musculoskeletal reaction, and the 
predominant aspect of the disability appears to be based on 
organic manifestations.  As such, it is concluded that the 
organic aspects are the predominant features of the 
disability.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for chronic low back strain with early sacroiliac arthritis 
and psychophysiological musculoskeletal reaction is denied.

REMAND

In the instant case, the Board notes that during his hearings 
and in some of his written statements, the veteran has 
essentially asserted that his service-connected low back 
disability has interfered with his obtaining employment.  As 
such, this assertion appears to have reasonably raised the 
issue of whether there is "marked interference" with the 
veteran's employment and earning capacity deriving from the 
his service-connected back disability.

It does not appear from the evidence that the RO has 
considered the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) for the service 
connected issue on appeal.  Under Fisher v. Principi, 4 
Vet.App. 57, 60 (1993), the question of extraschedular 
consideration is a separate issue from the issue of the 
appropriate schedular rating to be assigned.  Further, under 
Floyd v. Brown, 9 Vet.App. 88 (1996), although the Board may 
be obliged to raise the issue of potential extraschedular 
consideration, based upon a liberal reading of the documents 
and oral testimony of record, and make a preliminary 
assessment regarding the applicability of 38 C.F.R. § 
3.321(b)(1), see Smallwood v. Brown, 10 Vet.App. 93 (1997), 
the Board cannot make that determination in the first 
instance.

Based on the foregoing, the Board finds that further 
development of the record is required to determine whether an 
extraschedular evaluation is warranted.  Accordingly, this 
matter is REMANDED to the RO for the following action:

1. The RO should inform the veteran of 
the elements of a claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 197-98 (1997).  

2.  The RO should also advise the veteran 
in writing that he may submit proof of 
marked interference with his employment, 
to include an up-to-date employment 
history.  This should contain a notation 
of all employment from 1992, including 
time lost from such employment due to his 
low back disability.  Evidence from any 
employer documenting the effects of the 
low back disability on the veteran's 
ability to work may also be submitted.  
This may include sick leave records and 
evidence of concessions made to the 
employee because of the service connected 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his low back 
disability in support of his claim for an 
extraschedular evaluation.  Any evidence 
submitted by the veteran in this regard 
should be permanently associated with the 
claims file.  If the veteran needs 
assistance in obtaining these records, he 
should notify the RO.  The RO should 
thereafter attempt to obtain the 
identified evidence.

3. Thereafter, the RO should consider 
whether the criteria for submission for 
assignment of an extraschedular 
evaluation for service-connected low back 
disability, pursuant to 38 C.F.R. § 
3.321(b)(1) are met.  If such criteria 
are met, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If the determination 
is adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, any applicable laws 
and regulations, and the reasons of the 
decision.  The veteran and his 
representative should be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to afford the veteran 
due process of law.  The Board intimates no opinion as to the 
ultimate outcome of the case as regards the claim of 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected low back disability.  The appellant 
need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Board's decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1998).

- 20 -


